DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 04th, 2021, has been entered. 
Upon entrance of the Amendment, claims 15, 18-21, 24 and 27-30 were amended, claims 16, 17 and 23 were cancelled, and claims 32-34 were added. Claims 15, 18-22 and 24-34 are currently pending. 
Reasons for Allowance
Claims 15, 18-22 and 24-34 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 15, the prior art fails to anticipate or render obvious the limitations including “the carrier comprises a receptacle space, the receptacle space being delimited by a basal area of the carrier, by a first side wall and a second opposite side wall of the carrier and by a third sidewall and a fourth opposite side wall of the carrier and by, wherein the side walls extend from the basal area in a y-direction, wherein a basal region of the carrier comprises a partition, the partition extending from the basal area of the carrier in the y-direction, wherein the partition extends from the first side wall to the second side wall of the carrier along a z-direction, wherein the partition divides the receptacle space along a x-axis in two receptacle regions, and wherein at least one of the semiconductor chips is arranged on the basal area of the carrier in each receptacle region” in combination with the rest of limitations recited in claim 15.
Regarding to claim 28, the prior art fails to anticipate or render obvious the limitations including “the carrier comprises a receptacle space, the receptacle space being delimited by a basal area of the carrier, by a first side wall and a second opposite side wall of the carrier and by a third sidewall and a fourth opposite side wall of the carrier and by, wherein the side walls extend from the basal area in a y-direction, wherein a basal region of the carrier comprises a partition, the partition extending from the basal area of the carrier in the y-direction, wherein the partition extends from the first side wall to the second side wall of the carrier along a z-direction, wherein the partition divides the receptacle space along a x-axis in two receptacle regions, and wherein at least one of the semiconductor chips is arranged on the basal area of the carrier in each receptacle region” in combination with the rest of limitations recited in claim 28.
Newly added claim 34 is former claim 27 rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of former claim 27 were indicated in the previous Office Action.
Claims 18-22 and 24-33 are dependent from the allowable claims, thus they are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828